Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 4-20) in the reply filed on 8/18/21 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9, 14 and 19 each recite the limitations "feeding NiCrCoAlY alloy powder into a powder feeder, and spraying a metal bonding layer to the to-be-sprayed surface of the substrate …” and “feeding Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic powder into the powder feeder, spraying a ceramic 
The other dependent claims do not cure the defects of the claims from which they depend.

Claims 4, 9, 14 and 19 each recite the limitations "process parameters for spraying a ceramic layer by adopting an atmospheric plasma process are…".  The recitation of “a ceramic layer” has previously been made in “step 4” of these claims, thus there is insufficient antecedent basis for the recitation here to “a ceramic layer” as to if the second recitation of “a ceramic layer” is meant to be referring to the “ceramic layer” of step 4, or some completely different / additional ceramic layer.  For purposes of examination “process parameters for spraying a ceramic layer by adopting an atmospheric plasma process are…" will be interpreted as at least inclusive of referring to the ceramic layer of step 4.
The other dependent claims do not cure the defects of the claims from which they depend.

Claim 9 further recites the limitation "the method being applicable to the composite coating containing Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic according to claim 1".  There is insufficient antecedent basis for this limitation in the claim.  The claim presently references a withdrawn claim (claim 1) and further the term “being applicable” is indefinite as to the full scope intended to be captured by such language.  For purposes of examination "the method being applicable to the 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim 14 further recites the limitation "the method being applicable to the composite coating containing Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic according to claim 2".  There is insufficient antecedent basis for this limitation in the claim.  The claim presently references a withdrawn claim (claim 2) and further the term “being applicable” is indefinite as to the full scope intended to be captured by such language.  For purposes of examination "the method being applicable to the composite coating containing Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic according to claim 2" will be interpreted as at least inclusive of being capable of preparing a composite two-layer structure composed of a NiCrCoAlY metal bonding layer, of thickness 0.1-0.2 mm, and a Ba2-xSrxSmTaO6, (0 </ x </ 2) ceramic layer.
The other dependent claims do not cure the defects of the claims from which they depend.

Claim 19 further recites the limitation "the method being applicable to the composite coating containing Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic according to claim 3".  There is insufficient antecedent basis for this limitation in the claim.  The claim presently references a withdrawn claim (claim 3) and further the term “being applicable” is indefinite as to the full scope intended to be captured by such language.  For purposes of examination "the method being applicable to the composite coating containing Ba.sub.2-xSr.sub.xSmTaO.sub.6 ceramic according to claim 3" will be interpreted as at least inclusive of being capable of preparing a composite two-layer structure composed 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depend from claim 10 and recites verbatim the limitations of claim 10, thus it does not further limit claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-11, 13-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN104451526; hereafter Wang) in view of Bizwas et al (US 2011/0117384; hereafter Biswas), Sanders et al (US 2003/0126951; hereafter Sanders), Jenkin (US 2017/0201039; hereafter Jenkin), Wang (Design and Properties study of “Phase Transition Optical switching” Rare Earth tantalate for laser protection application; hereafter WangB ) (provided in 3/3/20 IDS) and Sun et al (US 2015/0075714; hereafter Sun). 
Claims 4 and 9: Wang teaches a preparation method of a composite ceramic (See, for example, abstract, [0004-0006]),
comprising the following steps: 
step 1. cleaning a to-be-sprayed surface of a substrate, and performing roughening treatment on the surface (See, for example, [0014], sand blowing, which is an abrading process therefore in addition to roughening would read on cleaning as surface contaminants would be removed with the surface being abraded away). 
step 2. before spraying, performing preheating treatment on a to-be-sprayed substrate (see, for example, [0014], preheating)
step 3. feeding NiCrCoAlY alloy powder into a powder feeder, and spraying a metal bonding layer to the to-be-sprayed surface of the substrate by adopting a thermal spraying process (see, for example, [0015] and [0024]; NiCrCoAlY alloy powder is taught to be plasma sprayed at controlled 
step 4. feeding ceramic powder into the powder feeder, spraying a ceramic layer to the substrate already sprayed with the metal bonding layer by adopting an atmospheric plasma spraying process, and cooling the substrate to form the composite coating on the substrate (See, for example, [0016], [0025], plasma spraying involves some degree of heating due to application via a plasma torch, upon conclusion of the spraying process (as it is a finite process) the heating would be discontinued, thus it would cool). 
Wang is silent as to the roughness achieved, so it does not explicitly teach the roughening causes the roughness of the surface to reach 3 ~ 7 micron.  Biswas teaches a method of depositing plasma sprayed metallic bond coatings, such as MCrAlY type, and oxide overcoatings (see, for example, [0059-0062]).  Biswas further teaches wherein pretreatment of substrate is provided including cleaning and blasting to roughness of 6.35 micron to improve bonding (See, for example, [0059]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated cleaning and roughening to a roughness of 6.35 micron as such a roughness predictably provides sufficient surface properties / area for MCrAlY type bond coating adhesion, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Wang is silent as to the preheating temperature, so it does not explicitly teach preheating of  controlling substrate temperature at 100 ~ 200.degree. C.  Sanders teaches a method of applying plasma sprayed coatings onto steel substrates (See, for example, [0003], [0006]).  Sanders has taught preheating temperatures of from 50 to 700oC (See, for example, [0006]).  Sanders further teaches wherein the substrate pretreatment temperature is result effective influencing coating adhesive strength as well as crystallinity, surface roughness, and porosity (See, for example, [0006], [0063-0064]).  oC as such temperatures are conventional in the art to predictably preheat substrates receiving plasma sprayed coatings and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.   Although 50 to 700-oC is not explicitly the claimed temperature range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Wang does not explicitly teach cooling the substrate by adopting compressed air in a spraying process.  Jenkin teaches a method of applying ceramic coatings via plasma spraying (See, for example, abstract, [0062]).  Jenkins further teaches that using compressed air cooling during plasma spraying can prevent crack formation during the spraying process (See, for example, [0062]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated compressed air cooling during the spraying process as it would predictably prevent cracking. 
Wang does not explicitly teach wherein the mixed oxide ceramic coating is Ba2-xSrxSmTaO6.  WangB is directed to mixed oxide coating materials, and teaches that Ba2-xSrxSmTaO6 (0</x</2) improves the resistance of materials to laser irradiation and has higher thermal conductivity and better matching with metal substrates which is beneficial to apply a laser protective coating (pg 61 paragraph 3, pg 68 paragraph 1-2).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the Ba2-xSrxSmTaO6 
Wang has taught main gas and carrier gases as argon (80-120 L/min and (8-12 L/min) and auxiliary gas as helium (20-25 L/min), and further spraying current as 800-900A for its ceramic layer (See, for example, [0025]), but it does not explicitly teach atmospheric plasma spraying processing parameters for deposition of Ba2-xSrxSmTaO6 coatings, so they do not explicitly teach atmospheric plasma spraying processing parameters: main gas flow being 40 L/min ~ 55 L/min, auxiliary gas flow being 10 L/min ~ 15 L/min, carrier gas flow being 4 L/min ~ 6 L/min, current being 700 A ~ 800 A, spraying distance being 85 mm. ~ 100 mm, powder feeding quantity being 45 g/min ~ 65 g/min.  Sun teaches a method for applying plasma sprayed ceramic coatings, including coatings comprising rare earth oxides (See, for example, abstract, [0017], [0047], [0058]).  Sun further teaches wherein atmospheric plasma spraying can be predictably used to apply such mixed oxide materials, and further wherein such a process provides reduced structure, such as no vacuum chamber required, as compared with other plasma spraying setups (See, for example, [0043]).   Sun further teaches conventional parameters known to influence the resulting plasma coating, as well as predictable operating ranges; such as gun current 300-1000A, powder feed 5-200 g/min, spraying distance 50-200 mm, and gas flow rate 30-500 L/min, and further that the composition / flow of the carrier gas influences the process as well (See, for example [0047-0054], Table I).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated plasma application of the ceramic layer via atmospheric plasma spraying at parameters of gun current 300-1000A, powder feed 5-200 g/min, spraying distance 50-200 mm, and gas flow rate 30-500 L/min as such parameters achieve predictable deposition of ceramic oxides via atmospheric plasma spraying, and as atmospheric plasma spraying provides for simpler setups for  deposition, such as without vacuum chambers.  Although the processing parameter ranges of the prior art are not explicitly those claimed, 
Claim 5, 10, and 15: Wang has taught the particle size of the ceramic powder is 20-80 micron (See, for example, [0012]).  Although such a range is not explicitly 30~80 micron, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a particle size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 6, 11, and 16:  For the deposition of the NiCoCrAlY layer, Wang has taught main gas and carrier gases as argon (80-120 L/min and 8-12 L/min) and auxiliary gas as helium (8-12 L/min), and further spraying current as 600-700A and spraying distance of 70-80 mm (See, for example, [0024]). As described in the rejection of claim 4 above, Sun identifies parameters known to influence the resulting plasma coating, as well as predictable operating ranges; such as gun current 300-1000A, powder feed 5-200 g/min, spraying distance 50-200 mm, and gas flow rate 30-500 L/min, and further that the composition / flow of the carrier gas influences the process as well (See, for example [0047-0054], Table 
Claims 8, 13, and 18: Wang is silent as to spray angle.  Sun further teaches wherein the spray angle is adjustable and influences the coating achieved, and further is commonly from 45 to 90 degrees (see, for example, [0052]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a spray angle of 45-90 degrees as such an angle would achieve predictable can controllable plasma spray deposition, and since When a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly 80~ 90 degrees as claimed it would have been obvious to one of ordinary skill in 
Claim 14: refer to the rejections of claims 4 and 9 (above).  Wang further has taught application of the metal bonding layer at a thickness of 0.088 mm (See, for example, [0053]).  As plasma spraying is an additive process the method of Wang would thus at least be capable of achieving a thickness of from 0.1 mm to 0.2 mm simply by expanding the duration of deposition.  Additionally/ alternatively , it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness within the range of 0.1 mm to 0.2 mm since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 19: refer to the rejections of claims 4 and 9 (above).  Wang further has taught application of the ceramic layer at a thickness of 0.15 mm (See, for example, [0054], explicitly achieves a thickness anticipating the range of claim 3 thus capable thereof).  
Claim 20: refer to the rejections of claims 5 and 11 above.

Claims 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bizwas, Sanders, Jenkin, WangB, and Sun as applied to claims 4 and 9-10 above, and further in view of Vine et al (US 4,861,618; hereafter Vine).
Claim 7, 12, and 17: Wang in view of Bizwas, Sanders, Jenkin, WangB, and Sun teach the method of claims 4 and 9-10 (above), wherein Wang has taught the particle size of the ceramic particles as 20-80 micron (See ,for example, [0012]) but they are silent as to the suitable particle size for the NiCoCrAlY powder for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712